Title: To John Adams from William Paca, 29 April 1785
From: Paca, William
To: Adams, John


          
            Sir,
            Annapolis in Maryland In Council April 29 1785
          
          We take the Liberty to solicit every possible Assistance you can give on the Subject of the enclosed Copy of a Letter which Samuel Chase Esquire Agent for this State while in England addressed to the Minister Mr Pitt. the Bills in Chancery are still depending and We have instructed Mr. Chase to make the Attorney General a Party if the Crown will not disclaim it’s supposed Interest.
          The State of Maryland will be much obliged by your Friendship and attention in this National and very interesting Concern and we flatter ourselves that with your Influence and Exertions a Disclaimer may be obtained from the Crown, and every Obstacle removed which lies in the way of a speedy Determination in Chancery.—
          We have the Honor / to be / Sir / Your most obedient humble servants
          
            Wm. Paca
          
        